UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G (RULE 13D-102) Information to be Included in Statements Filed Pursuant to Rule 13d-1(b), (c) and (d) and Amendments Thereto Filed Pursuant to Rule 13d-2. Under the Securities Exchange Act of 1934 ProAssurance Corporation (Name of Issuer) Common Stock, Par Value $0.01 Per Share (Title of Class of Securities) 74267C106 (CUSIP Number) December 31, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [] Rule 13d-1(c) [X] Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed for purpose of Section 18 of the Securities Exchange Act of 1934("Act") or otherwise subject to the liabilities of that section of the Act, but shall be subject to all other provision of the Act (however, see the Notes). CUSIP No. 74267C106 1. Name of Reporting Person: AubreyDerrill Crowe, M.D. 2. Check the Appropriate Box if a Member of a Group (a)[] (b)[] 3. SEC Use Only 4. Citizenship or Place of Organization: United States of America Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power: 421,998 shares 6. Shared Voting Power: 782,091 shares 7. Sole Dispositive Power: 8. Shared Dispositive Power: 1,172,154 shares 9. Aggregate Amount Beneficially Owned by Each Reporting Person: 1,594,152 shares Check if the Aggregate Amount in Row (9) Excludes Certain Shares [] Percent of Class Represented by Amount in Row (9): 5.2% Type of Reporting Person: IN 1892512 v1 Item 1(a). Name of Issuer: ProAssurance Corporation Item 1 (b). Address of Issuer's Principal Executive Offices: 100 Brookwood Place Birmingham, AL35209 Item 2 (a). Name of Person Filing: Aubrey Derrill Crowe, M.D. Item 2 (b). Address of Principal Business Office: 3940 Montclair Rd, 3rd Fl Birmingham, AL35213-3038 Item 2 (c). Citizenship: United States of America Item 2 (d). Title of Class of Securities: Common Stock, $0.01 par value per share Item 2 (e). CUSIP Number: 74267C106 Item 3. Not Applicable.Reporting person is filing this Schedule 13G pursuant to 240.13d-1(d). Reporting person filed a Schedule 13G on February 12, 2010, to indicate beneficial ownership of less than 5% of the outstanding common stock of ProAssurance Corporation at December 31, 2009.Reporting Person's increase in percentage ownership is principally due to repurchase of outstanding shares by ProAssurance Corporation.Shares acquired during 2010 were not previously reported by reason of Section 13(d)(6)(B) of the Securities Exchange Act of 1934. Item 4. Ownership: (a) Amount Beneficially Owned: 1,594,152 shares (b) Percent of Class: 5.2% (c) Number of Shares as to which such Person has: (i) sole power to vote or to direct the vote: 421,998 shares (ii) shared power to vote or to direct the vote: 782,091 shares. These shares are held jointly with spouse. (iii) sole power to dispose or to direct the disposition of: 421,998 shares (iv) shared power to dispose or to direct the disposition of: 1,172,154 shares. These share include 782,091 shares held jointly with spouse; 361,879 shares held by independent trustees of two trusts in which reporting person has the power to withdraw the shares pursuant to a substitution power; and 28,184 shares held by independent trustees for trusts in which the reporting person hasthe power to direct investments. Item 5. Ownership of Five Percent or Less of a Class. Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary which Acquired the Securities Being Reported on by the Parent Holding Company or Control Person. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable Item 9. Notice of Dissolution of Group. Not applicable Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 2, 2011 /s/ A. Derrill Crowe A. Derrill Crowe, M.D.
